MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                          Nov 10 2015, 10:02 am
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Lennard Coleman, Sr                                     Gregory F. Zoeller
Michigan City, Indiana                                  Attorney General of Indiana
Pro-Se
                                                        Christina D. Pace
                                                        Deputy Attorney General




                                          IN THE
    COURT OF APPEALS OF INDIANA

Lennard Coleman, Sr.,                                   November 10, 2015
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        79A05-1506-CR-635
        v.                                              Appeal from the Tippecanoe
                                                        Superior Court
State of Indiana,                                       The Honorable Thomas H. Busch,
Appellee-Plaintiff                                      Judge
                                                        Trial Court Cause No.
                                                        79D02-0503-FB-18



Altice, Judge.


                                         Case Summary




Court of Appeals of Indiana | Memorandum Decision 79A05-1506-CR-635 | November 10, 2015   Page 1 of 4
[1]   In 2005, Lennard Coleman, Sr., was sentenced to the maximum term of twenty

      years1 for Class B felony Robbery While Armed with a Deadly Weapon, 2 and

      such sentence was enhanced by thirty years based upon his status as a Habitual

      Offender.3 In this appeal, Coleman, pro se, challenges the trial court’s denial of

      his motion to correct erroneous sentence.


[2]   We affirm.


                                          Facts & Procedural History


[3]   In 2005, Coleman was convicted of robbery while armed with a deadly weapon

      and found to be a habitual offender. Coleman appealed his conviction and

      sentence to this court, challenging his pretrial identification as improper and

      arguing that his sentence was inappropriate. Appellant’s Appendix at 75-84. This

      court affirmed Coleman’s conviction and sentence. Id. On April 22, 2015,

      Coleman filed a motion to correct erroneous sentence and the State filed its

      response thereto on April 30, 2015. The trial court entered an order denying




      1
        Ind. Code § 35-50-2-5(a) (“A person who commits a Class B felony (for a crime committed before July 1,
      2014) shall be imprisoned for a fixed term of between six (6) and twenty (20) years, with the advisory
      sentence being ten (10) years.”).
      2
       Ind. Code § 35-42-5-1. Effective July 1, 2014, this offense was reclassified as a Level 3 felony. Because
      Coleman committed this offense prior to that date, it retains its prior classification as a Class B felony.
      3
        I.C. § 35-50-2-8 (“The court shall sentence a person found to be a habitual offender to an additional fixed
      term that is not less than the advisory sentence for the underlying offense nor more than three (3) times the
      advisory sentence for the underlying offense. However, the additional sentence may not exceed thirty (30)
      years.”).

      Court of Appeals of Indiana | Memorandum Decision 79A05-1506-CR-635 | November 10, 2015             Page 2 of 4
      Coleman’s motion to correct erroneous sentence on May 18, 2015. Coleman

      now appeals.


                                          Discussion & Decision


[4]   When reviewing the denial of a motion to correct erroneous sentence, we will

      review the court’s decision for an abuse of discretion. Felder v. State, 870

      N.E.2d 554, 560 (Ind. Ct. App. 2007). An abuse of discretion will be found

      only when the trial court’s decision is against the logic and effect of the facts

      and circumstances before it.” Id. Further, we note that a motion to correct

      sentence may be used only to correct sentencing errors that are clear from the

      face of the judgment imposing the sentence in light of the statutory authority.

      Robinson v. State, 805 N.E.2d 783, 787 (Ind. 2004). Claims that require

      consideration of the proceedings before, during, or after trial may not be

      presented by way of a motion to correct sentence. Id. Our Supreme Court has

      clarified that the narrow confines of this rule are to be strictly applied. Id.


[5]   Coleman’s challenges to the merits of his sentence are not alleged errors limited

      to the face of the sentencing judgment. Coleman challenges the aggravating

      and mitigating factors identified by the trial court, the weight accorded thereto,

      and the adequacy of the trial court’s sentencing statement. Coleman also

      argues that there are additional mitigating factors that were supported by the

      record and that the trial court improperly ordered his thirty-year sentence for his

      status as a habitual offender to run consecutively to his twenty-year sentence for




      Court of Appeals of Indiana | Memorandum Decision 79A05-1506-CR-635 | November 10, 2015   Page 3 of 4
      robbery. All of Coleman’s claims would require the court to go beyond the face

      of the sentencing judgment.


[6]   To this end, we note that Coleman’s sentence is not facially erroneous.

      Coleman was sentenced to twenty years for his Class B felony robbery

      conviction and the trial court ordered that such sentence “shall be enhanced by

      thirty years for defendant being a Habitual Offender.” Appellant’s Appendix at 2.

      At the time Coleman was sentenced, the maximum term for a Class B felony

      was twenty years, with an advisory sentence of ten years. See I.C. § 35-50-2-

      5(a). The habitual offender statute, I.C. § 35-50-2-8, provided for an

      enhancement of the underlying sentence of up to thirty years for being a

      habitual offender. Imposition of the maximum sentence does not make

      Coleman’s sentence erroneous.


[7]   Coleman also argues that he received ineffective assistance of appellate counsel

      in his direct appeal and that he was mentally ill and thus unable to knowingly

      and intelligently waive his right to a jury trial with respect to his habitual

      offender enhancement. These arguments are not properly brought before the

      court through a motion to correct erroneous sentence. We therefore affirm the

      trial court’s denial of Coleman’s motion to correct erroneous sentence.


[8]   Judgment affirmed.


[9]   Riley, J., and Brown, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 79A05-1506-CR-635 | November 10, 2015   Page 4 of 4